         Case 1:19-cv-06368-JMF Document 12 Filed 10/04/19 Page 1 of 1




October 4, 2019

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Usherson v. Bandshell Artist Management (1:19-cv-6368-JMF)

Dear Judge Furman,

We represent Plaintiff, Arthur Usherson, in the above in-captioned case. Defendant engaged
counsel on September 19, 2019. The mediation office did not assign a mediator because for some
reason the mediation case track was terminated on July 29, 2019. On October 3, 2019 I found a
mediator that can do the mediation on October 8, 2019 via telephone to accomplish it before the
October 10 Court conference. We respectfully request to either have the mediation scheduled for
October 8, 2019 via telephone or to schedule the mediation for another time in October. In
addition, we respectfully request that the initial conference be adjourned until after the
mediation.

The Court’s consideration is much appreciated.


                                                   Respectfully submitted,

                                                   /s/Richard Liebowitz
                                                   Richard P. Liebowitz

                                                 Counsel for Plaintiff Arthur Usherson
